Citation Nr: 0812267	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
the July 2002 rating decision that denied entitlement to 
service connection for arthritis/joint pain, avascular 
necrosis of the right hip, heart problems, right hand 
problems, post-traumatic stress disorder (PTSD), and 
irritable bowel syndrome (IBS) with diarrhea.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The appellant had active service in the Alabama Army National 
Guard from November 1990 to August 1991, from October 2003 to 
May 2004, and from November 2004 to December 2006.
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appellant requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in February 2008.  The appellant 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.


FINDINGS OF FACT

1.  The RO mailed a statement of the case to the appellant at 
his address of record on June 13, 2003 that listed the 
following issues as on appeal: entitlement to service 
connection for arthritis/joint pain, post-traumatic stress 
disorder, avascular necrosis of the right hip, heart 
problems, right hand problems, and irritable bowel syndrome 
with diarrhea.

2.  The appellant did not file a substantive appeal with 
respect to the issues identified above within one year from 
the day that the VA local office mailed the appellant notice 
of the decision on appeal (the notice was dated July 16, 
2002) or within 60 days from the day that the local VA office 
mailed the SOC to the appellant.

3.  In the absence of a timely filed substantive appeal, the 
Board does not have jurisdiction to consider the claims of 
entitlement to service connection for arthritis/joint pain, 
post-traumatic stress disorder, avascular necrosis of the 
right hip, heart problems, right hand problems, and irritable 
bowel syndrome with diarrhea on the merits.  

CONCLUSION OF LAW

The criteria for a timely filed substantive appeal have not 
been met.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At issue in this case is whether the appellant filed a timely 
substantive appeal with regard to the issues identified in a 
July 2002 rating decision and June 2003 statement of the 
case.  The issues on appeal were listed as entitlement to 
service connection for arthritis/joint pain, entitlement to 
service connection for PTSD, entitlement to service 
connection for avascular necrosis of the right hip, 
entitlement to service connection for heart problems, 
entitlement to service connection for right hand problems, 
and entitlement to service connection for IBS with diarrhea.  

The Board has reviewed all of the evidence of record, and 
concludes that the appellant did not file a timely 
substantive appeal.  Thus, the Board does not have 
jurisdiction over the issues identified on the July 2002 
rating decision.

Filing Timely Appeals

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully by statute and regulations.  
According to 38 C.F.R. § 20.200 (2007), an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  See also 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.201 (2007) (outlining requirements for 
filing notices of disagreements and appeals).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
See 38 C.F.R. § 20.202 (2007).  The substantive appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determination(s) being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To 
the extent feasible, the argument should be related to 
specific items in the statement of the case.  Id.   If the 
statement of the case addressed multiple issues, the appeal 
must either indicate that it is an appeal as to all issues, 
or it must specifically indicate which issues are being 
appealed.  Id.

The appellant must file the substantive appeal within 60 days 
from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).  The 
substantive appeal must be filed with the VA office from 
which the appellant received notice of the determination 
being appealed.  See 38 C.F.R. § 20.300 (2007).  

The period for filing a substantive appeal may be extended 
for good cause. The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal or the response to 
the supplemental statement of the case.  38 C.F.R. § 20.303 
(2007).  Proper completion and filing of a substantive appeal 
are the last actions the appellant needs to take to perfect 
an appeal.  38 C.F.R. § 20.202.  If the appellant fails to 
file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he is statutorily barred 
from appealing the RO decision.  38 U.S.C.A. §§ 7105(a), 
(d)(3), 7108.




Factual Background and Analysis

The appellant filed a claim of entitlement to service 
connection in September 2000 for the following conditions: 
arthritis/joint pain, avascular necrosis of the right hip, 
heart problems, and a right hand disability.  The appellant 
subsequently filed a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) in 
October 2001 and a claim to reopen entitlement to service 
connection for irritable bowel syndrome (IBS) with diarrhea 
in March 2002.  The RO issued a rating decision in July 2002 
in which all of the claims identified above were denied.  The 
RO provided notice to the appellant of this decision by way 
of a letter dated July 16, 2002.  

The appellant submitted a timely notice of disagreement (NOD) 
in December 2002, and the RO provided the appellant with a 
statement of the case (SOC) on June 13, 2003.  

The rights advisement letter sent with the SOC stated in 
pertinent part:

If you decide to continue your appeal, 
you need to file a formal appeal.  You 
can do that by completing and filing the 
enclosed VA Form 9, Appeal to the Board 
of Veterans' Appeals.  Please read the 
instructions that come with the VA Form 
9 very carefully.  They tell you what 
you need to do, and how much time you 
have to do it, if you want to continue 
your appeal.  They also tell you about 
how to get assistance, about your 
hearing rights, and about a number of 
other important things.

(Emphasis in original).  Instructional forms attached to 
the VA Form 9 indicated two ways in which to calculate how 
much time the appellant had to file a timely substantive 
appeal - (1) calculate one year from the day that the VA 
local office mailed the appellant notice of the decision 
currently on appeal, or (2) calculate 60 days from the day 
that the local VA office mailed the SOC to the appellant.  
The appellant was advised that the rule which gave him the 
most time applied in his case.

Based on the applicable statute and regulations, the veteran 
had one year from the date of the July 16, 2002 rating 
decision or 60 days from the date of the June 13, 2003 
statement of the case to file a substantive appeal.  However, 
the Board notes that the RO did not receive the appellant's 
VA Form 9 until September 24, 2003, which is more than one 
year after July 16, 2002, and more than 60 days after June 
13, 2003.  Accordingly, the appellant's substantive appeal 
was not timely filed.  Moreover, there is no evidence of 
record to show that the appellant requested an extension in 
writing in this case during the requisite time period.  

The appellant was then notified by way of an October 28, 2003 
letter that he failed to timely file a substantive appeal to 
the July 2002 rating decision and June 2003 SOC.  The RO 
stated that it would take no further action on the 
appellant's appeal because the VA Form 9 was not timely 
received.  The appellant subsequently perfected this appeal.   

The appellant was also afforded a video-conference hearing in 
connection with the current claim in February 2008.  The 
appellant testified before the undersigned VLJ that he 
"dropped" his claim due to "health problems and a job 
opportunity."  

In addition, the appellant testified that the instructions 
included on VA Form 9 were confusing, and that he 
misconstrued the instructions for filing a timely substantive 
appeal.  The Board notes that the appellant testified about 
his educational qualifications and those of his sister, who 
purportedly helped him read the instructions for filing a 
timely substantive appeal.  The appellant testified that he 
held a Masters Degree in Education and that his sister was an 
attorney.  Absent any evidence of record indicating 
impairment in comprehension, the Board finds the appellant's 
statements concerning the "confusing" VA Form 9 
instructions to be not credible in light of his educational 
background.  See generally, Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) (noting that a reasonable person could 
be expected to understand from the notice provided what was 
needed).    

Accordingly, the Board concludes that the appellant's 
substantive appeal was not timely filed and that the Board 
does not have jurisdiction of the claims of entitlement for 
service connection arthritis/joint pain, post-traumatic 
stress disorder, avascular necrosis of the right hip, heart 
problems, right hand problems, and irritable bowel syndrome 
with diarrhea.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist appellants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to provide; and (4) must 
ask the appellant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

The facts of this case are not in dispute.  The appellant 
acknowledged in testimony elicited at the February 2008 
video-conference hearing that he "dropped" his claim as a 
result of health and employment issues and had to "reclaim 
it."  The record shows that a timely appeal was not filed 
and there is no indication that the appellant requested an 
extension of time in which to file an appeal.  As the 
appellant's substantive appeal was not timely filed, his 
claims of entitlement to service connection cannot be 
considered on the merits.

Because the application of the law to the undisputed facts is 
dispositive of this appeal, the VCAA is not applicable in 
this instance.  See Mason v. Principi,  16 Vet. App. 129 
(2002).

  
ORDER

As a substantive appeal was not timely filed, the Board lacks 
jurisdiction to consider the claims entitlement to service 
connection for arthritis/joint pain, post-traumatic stress 
disorder, avascular necrosis of the right hip, heart 
problems, right hand problems, and irritable bowel syndrome 
with diarrhea; thus, the appeal is dismissed. 


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


